Citation Nr: 1749572	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-34 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a pulmonary disability to include restrictive lung disease, Chronic Obstructive Pulmonary Disease (COPD), and bronchitis.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1982 through April 2010.   

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a March 2017 hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with evidentiary record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After reviewing the evidence currently of record, the Board finds that further development is needed.  A July 2010 VA pulmonary examiner opined that the Veteran had a mild restrictive defect responsive to a bronchodilator.  The VA examiner opined that a more precise diagnosis could not be rendered as there was no data to support a more definitive diagnosis.  The AOJ denied the Veteran's claim for service connection for a pulmonary disability because there was no diagnosis in the record of a chronic pulmonary disability.  The Veteran has since submitted additional evidence showing a diagnosis of a current pulmonary disability to include moderate restrictive lung disease and moderate Chronic Obstructive Pulmonary Disease (COPD).  See January 2014 treatment records from Dr. J.M.  The physician did not offer any opinion as to whether the diagnoses were related to service.  In light of this evidence, the AOJ should obtain another opinion addressing whether there is a nexus between the Veteran's current pulmonary disabilities and his service.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and his representative and request their assistance in identifying any relevant outstanding VA or private treatment records.  The AOJ should make reasonable attempts to obtain all identified outstanding evidence and associate it with the Veteran's claims file. 

2. After associating any relevant outstanding evidence with the Veteran's claims file, the AOJ should obtain another opinion from an appropriate VA examiner.  The AOJ should provide the VA examiner with a complete copy of the claims file to include this remand order.  An opinion addressing the evidence of record is sufficient unless the examiner determines that another in-person examination of the Veteran is necessary to render an opinion.  

The VA examiner is asked to identify all pulmonary disabilities that the Veteran has experienced based on a review of the record and an in-person examination if necessary.  The VA examiner should specifically address all diagnoses of pulmonary disabilities in the record to include restrictive lung disease, COPD, and bronchitis.  

The VA examiner is asked to opine whether it is at least as likely as not (a 50 percent or greater probability) that any of the Veteran's current pulmonary disabilities were incurred in, caused, or aggravated by his service, to include his report of in-service symptoms as detailed during his March 2017 hearing and his VA Form 9 dated in November 2013.

3. After completing the above actions and any other necessary development, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




